 



EXHIBIT 10.5
April 12, 2006
Mr. Krishna Khadloya
777 Mariners Island Blvd.
San Mateo, CA 94404
Dear Krishna:
     I write to confirm our discussions of last week regarding your position of
Vice President Engineering of Keynote Systems, Inc. This letter embodies the
terms of your promotion which occurred effective April 1, 2006.
     You will report to Umang Gupta, Chief Executive Officer and effective
April 1, 2006 your base salary has been adjusted to $7,500.00, paid
semi-monthly. In addition, you are eligible for a 20% MBO bonus based on
quarterly objectives.
     In anticipation and recognition of your important future contribution to
the growth of Keynote, on April 4th 2006, you received an incentive stock option
grant for 50,000 shares of common stock. You will receive incentive stock
options to the extent permitted under the law, which currently allows the grant
during any one year of incentive stock options with a fair market value at the
date of grant of up to $100,000.00. If the value of the shares exceeds
$100,000.00, that amount in excess will be granted as non-qualified stock
options. The grant date of your option was April 4, 2006 the date designated by
the Board by a written resolution. Fair market value on such date was the
closing price per share on the NASDAQ National Market. Consistent with our
employee stock option plan, vesting relates to exercisability not “ownership”,
these shares will vest as to 1/4th of the total number of shares on your first
anniversary of the effective date of this promotion with an additional 1/48th of
the total shares vesting at the end of months 13 through 48 of your continued
employment with Keynote. The terms of your stock option grant are set forth more
fully in our Stock Option Plan agreements.
     As an employee, you may terminate employment at any time and for any reason
whatsoever with notice to Keynote Systems, Inc. We require that, in the event of
resignation, you give at least three (3) months notice. Similarly, Keynote
Systems may terminate your employment at any time and for any reason whatsoever,
with or without cause, with three (3) months notice, or three (3) months of base
salary plus quarterly incentive compensation as averaged over the previous year,
provided that in order to receive any separation benefits you must first sign,
date and deliver to the Company, and allow to become effective, a general
release of all known and unknown claims in the form provided to you by the
Company; and further provided that you will not be required to release any right
to indemnification you may have under applicable law, the Company’s Certificate
of Incorporation, the Company’s bylaws or any indemnity agreement between you
and the Company.
     Furthermore, this letter agreement supersedes all our prior written or oral
communication with you and can only be modified by written agreement signed by
you and an officer of Keynote Systems.
I look forward to working with you in this new role!
Sincerely,
\s\ Umang Gupta
Umang Gupta
Chairman & CEO

         
Accepted:
       \s\ Krishna Khadloya
 
           Krishna Khadloya    

Date: April 13, 2006

